MARTIN, J.
Appellant was indicted and convicted of the offense of the unlawful possession for sale of a potable mixture containing in excess of 1 pe.r cent, of alcohol by volume. No statement of facts or bills of exception appear in the record. The indictment appears to properly charge the offense, and, the court’s instruction to the jury being responsive to the indictment, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.